Appeal by defendant from a judgment of the Supreme Court, Suffolk County (Smith, J.), rendered November 18, 1981, convicting him of robbery in the second degree, upon his plea of guilty, and imposing sentence. 1 Judgment affirmed. H Based upon a review of the record we find that the defendant’s plea of guilty was knowingly and intelligently made (see People v Harris, 61 NY2d 9, 18-19) and that it was not the product of coercion or duress (People v Lowrance, 41 NY2d 303; cf. People v Flowers, 30 NY2d 315, 317). Defendant, a second violent felony offender, is clearly “knowledgeable and criminally experienced” and is hardly “lacking in intellect or experience” (People v Nixon, 21 NY2d 338, 353, cert den sub nom. Robinson v New York, 393 US 1067). Hence “short shrift” was properly accorded his claims by the trial court (see People v Lowrance, supra, pp 304-305). Titone, J. P., Thompson and Boyers, JJ., concur.